United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1217
                                   ___________

Pete Wright,                           *
                                       *
               Appellant,              *
                                       *   Appeal from the United States
      v.                               *   District Court for the Western
                                       *   District of Missouri.
State of Missouri,                     *
                                       *   [UNPUBLISHED]
               Appellee,               *
                                       *
George Lombardi; Larry Crawford,       *
                                       *
               Defendants,             *
                                       *
Arthur Wood; Dave Dormire;             *
Jay Cassady,                           *
                                       *
               Appellees,              *
                                       *
Gary Rice,                             *
                                       *
               Defendant,              *
                                       *
Deborah Hardin-Vinson; Oscar           *
Johnson; Stanley Chris Swicord;        *
Alfred Garcia; Dr. Rex Hardman,        *
Missouri Department of Corrections,    *
                                       *
               Appellees.              *
                                   ___________

                             Submitted: September 7, 2010
                                Filed: September 16, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Missouri inmate Pete Wright appeals the district court’s1 partial dismissal and
partial adverse grant of summary judgment in his pro se action alleging federal civil
rights and state law tort claims. Following careful de novo review, we find that
dismissal and summary judgment were appropriate for the reasons discussed in the
district court’s orders. See Wojewski v. Rapid City Reg’l Hosp., 450 F.3d 338, 342
(8th Cir. 2006) (de novo review of order granting summary judgment); Moore v.
Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (de novo review of dismissal
under 28 U.S.C. § 1915(e)). Accordingly, we affirm. See 8th Cir. R. 47B. We also
deny Wright’s pending motion.
                         ______________________________




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.

                                         -2-